PER CURIAM.
The defendant was tried and found guilty of the crime of keeping a gambling house as set forth in section 849.01, Fia.Stat., F.S.A. He has appealed from the judgment and sentence. We have reviewed the record and find no evidence that the defendant owned, maintained, controlled or operated the premises upon which the gambling was in progress. The judgment must be reversed and the sentence set aside upon authority of Grossman v. State, Fla.1952, 59 So.2d 59; Creash v. State, 131 Fla. 111, 179 So. 149, 152; Stanger v. State, Fla.App. 1960, 117 So.2d 417.
Reversed.